Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Regarding claims 8-14:  Claim 8 recites the language “wherein the computer system is capable of performing a method comprising:”.  The examiner notes that the limitations of the claim make it so the system needs only to be capable of performing the steps that follow and it is not necessary that the computer performs the steps.  A general-purpose computer would be capable of performing the steps of claims 8-14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duvall (US 2018/0124034) hereafter Duvall.
Regarding claim 1. Duvall discloses a computer-implemented method for generation of a password with increased password strength, the computer-implemented method comprising: 
receiving one or more alphanumeric characters (para 18-20, receiving an entered alphanumeric character; see also fig 1, 60->80 and corresponding text); 
receiving one or more images (para 18-20, receiving … a selected image file; see also fig 1, 60->80 and corresponding text); 
hashing the received one or more images (para 20; see also para 13, image file may be transformed into a hash value); and 
hashing the one or more alphanumeric characters and the hashed one or more images to generate the password (para 21, calculate the password's hash value based on all the image files entered for the password and any alphanumeric password entries input).

Regarding claim 2. Duvall discloses the method of claim 1, further comprising: replacing the one or more alphanumeric characters with the one or more images (para 20, 22, and fig 3, 340 and 345, instead of using alphanumeric character in the password, an image replaces that character); and sending the generated password to a server (fig 1, 45 and para 21).

Regarding claim 3. Duvall discloses the method of claim 1, further comprising: sequencing the one or more images between the one or more alphanumeric characters (fig 3 and corresponding text).

Regarding claim 4. Duvall discloses the method of claim 1, wherein the one or more images are personal photos of a user (para 15).

Regarding claim 5. Duvall discloses the method of claim 1, wherein the one or more images replace the one or more alphanumeric characters within the password (para 20, 22, and fig 3, 340 and 345, see above).

Regarding claim 6. Duvall discloses the method of claim 1, wherein the one or more images are added at a beginning of the password, before the one or more alphanumeric characters (fig 3 and corresponding text, see above).

Regarding claim 7. Duvall discloses the method of claim 1, wherein the one or more images are added at an end of the password, after a last alphanumeric character (fig 3 and corresponding text, see above).

Claims 8-20 are similar in scope to claims 1-7 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439